Earl Warren: Gas Service Company, petitioner versus Otto R. Coburn, etcetera.
Gerrit H. Wormhoudt: Mr. Chief Justice and may it please the Court.
Earl Warren: Mr. Wormhoudt.
Gerrit H. Wormhoudt: At the close of argument yesterday, I was trying to establish that there has been an existence long before the enactment of the federal rules, a body of law derived from the Acts of Congress and interpreting decisions of this Court which are applicable to the jurisdictional requirements for Federal Courts, that body of law being independent of and indeed I think superior to the rules of practice that this Court may promulgate from time to time. Because of that body of law I think we have Rule 82 of the present federal rule. Rule 82 provided initially that none of the rules would be interpreted to extend or limit the jurisdiction of Federal Court when the 1966 amendments were adopted. Rule 82 was restated making reference to admiralty but continuing the restrictive language I’ve just mentioned. I submit that Rule 82 is there simply as a guide to construction and an admonition that in interpreting the rules they simply shall not affect the jurisdictional standards of the Lower Federal Courts. I would now direct the Court’s attention to the nature of the particular claims involved in this action. I think I mentioned yesterday that neither the District Court nor the Court of Appeals attempted to categorize the claims involved in this action as (b) (1), (b) (2) or (b) (3) claims. I don’t think there can be any question however that if this is a proper class action, it must fall within the terms of rule -- of subdivision (b) (3) of amended Rule 23 which refers in substance to cases presenting common questions of law or fact where the predominating common question would take precedents over any separate questions arising out of the claims.
Potter Stewart: Well, you do not question the proposition that this action is a class action under amended Rule 23 at least under (b) (3), you don’t quarrel about that?
Gerrit H. Wormhoudt: I do not sir.
Potter Stewart: No.
Gerrit H. Wormhoudt: I’m merely trying to --
Potter Stewart: Categorize it, under the rule.
Gerrit H. Wormhoudt: Categorize it under the rules.
Potter Stewart: Yup.
Gerrit H. Wormhoudt: I think in respondents brief, references made to the fact that prior to the amendment cases such as we have here today involving separate and distinct claims really amounted under the prior rule to a permissive joinder en masse so to speak under prior Rule 23. That being the case, I do think then we must consider as Mr. Justice White was suggesting yesterday the logic of applying or abandoning the aggregation doctrine under (b) (3) cases to the other rules which deal likewise with permissive joinder and subdivision (b) (3) certainly presents an instance of permissive joinder provided by its own terms that any pardon may opt out upon recieve of notice that he has been included in a class which is in litigation before the court. So, consequently we still have the permissive feature involved in at least Rule 23 (b) (3) cases.
Byron R. White: I take it you would say that in an action by stockholders in cases where they have similar claims that three stockholders sued the same defendant and they all were named plaintiffs that each would have to have the necessary jurisdictional amount.
Gerrit H. Wormhoudt: Well, if Your Honor please, at least under the laws of Kansas, merely all stockholder cases would have to be filed as derivative suits. There may be special instances and departures from the derivative rule but normally that stockholder's actions present but a single action on behalf of the corporation. Consequently, there would not be a joinder problem under the situation you put. Perhaps there may be another state jurisdiction if so, I'm not familiar with the problem that would be present.
Byron R. White: But you, do you think in permissive joinder cases where each one has a distinct claims a three parties are permitted to join one action suing the same defendant and that each must have the jurisdictional amount.
Gerrit H. Wormhoudt: I don't think there has ever been any question about that.
Byron R. White: And the suggestion is here that if -- that -- I think your claim is that the other side suggest that all you have to do is to drop out the other two names and sue as a class.
Gerrit H. Wormhoudt: That is correct.
Byron R. White: To avoid the same result?
Gerrit H. Wormhoudt: And it seems to me also on those lines that if aggregation has not been permitted under Rule 19 in an ordinary permissive joinder case where all the parties are before the Court they're identifiable and certainly res judicata would apply to any matters litigated where the parties were named that in a situation where all the parties may not actually be before the court, there is even less reason to aggregate their claims in order to satisfy jurisdictional amount then there would be in an ordinary permissive joinder situation.
Byron R. White: Even if they are bound to the judgment?
Gerrit H. Wormhoudt: Yes, because I think the same principles involved in those situations, they are all bounded.
Abe Fortas: Well, let's take your case and let's suppose that the plaintiff here lost and let's suppose that some other user of gas service brought subsequent suit exactly the same sort, would he be -- would the doctrine of collateral estoppel buy that suit?
Gerrit H. Wormhoudt: Are you as -- may I ask if you are assuming that the subsequent suit is filed by a person who was a named party in the original action?
Abe Fortas: No, no. Not a named party at all but this suit is -- let's suppose that present suit goes at the judgment and the judgment runs against the plaintiff here. Another guest user situated in exactly the same position brings a subsequent suit that as you know is sometimes a very -- as a useful way to get -- work backwards to the nature of the action.
Gerrit H. Wormhoudt: I understand and I'm also --
Abe Fortas: Now would he be -- or would he be stopped, suit was a matter of public record and he didn't join that. Let us assume he could have joined that but he didn't join in it and he brings subsequent suit.
Gerrit H. Wormhoudt: Now we also assume that he did not upheld on the receipt of notice that the suit had been filed.
Abe Fortas: Well then, you're assuming that it's a class action, aren't you?
Gerrit H. Wormhoudt: Yes.
Abe Fortas: And so, do you concede that this is a class action in which a compulsory class action in which in effect the kind of a class action in which joinder is compulsory in the sense that if a person in the same situation does not join is forever barred?
Gerrit H. Wormhoudt: Not on the facts of this case.
Abe Fortas: Well, it must be, would you say that he is bound unless -- maybe I misunderstood you. He's bound unless he opts out and this is not a permissive joinder case but it is a true class action.
Gerrit H. Wormhoudt: I might suggest it's a permissive misjoinder case then where you have the option to take yourself out. On the facts you put Mr. Justice --
Abe Fortas: But maybe I never heard that term but it has certain chime but the fact of the matter is that this is pretty close to a true class action, isn't it if it's not a true class action. This one -- I -- part from how it's phrased, I'm going to call how the complaint was framed up.
Gerrit H. Wormhoudt: I think in this traditional sense, I would have to disagree that this is not a true class action. These claims are separate and distinct and traditionally at least under those circumstances any member of the class would have had perfect freedom prior to the enactment of this rule to litigate where he pleases, when he pleases by --
Abe Fortas: No, we're not talking about prior to the enactment of this rule. This rule, you are not asking us, you're addressing an argument to us on the jurisdictional amount but I take it that your argument does not necessarily amount to a plea to us to have a way at the rule itself.
Gerrit H. Wormhoudt: That is correct.
Abe Fortas: So, let's take it under this rule. Under this rule I suggest to you that this is the possibility that this is a -- exactly the kind of a situation that the rule contemplated as a class action.
Gerrit H. Wormhoudt: Oh, I think within the terms of the rule, I have no disagreement.
Abe Fortas: So, that if somebody does not doubt, he is forever barred?
Gerrit H. Wormhoudt: I think this is correct.
Abe Fortas: And on the whether -- then the question is, do you or do you not properly infer from that -- from those legal consequences a conclusion with respect to the jurisdictional amount, what you call an aggregation or something else, am I right?
Gerrit H. Wormhoudt: I think that is the question and again I maybe repetitious but I would still take the position that you must consider the nature of the claims involved in order to test jurisdiction.
Abe Fortas: Well, everybody here is claiming it. The claim here is a -- is exactly the same with respect to old members of a large and definable group, the only thing that differs is the amount.
Gerrit H. Wormhoudt: Yes, sir.
Abe Fortas: From the case of each claim, now what more do you want for a -- an aggregation case or whatever words you want to use?
Gerrit H. Wormhoudt: Your Honor, if I were --
Abe Fortas: If this is not a case in which you can put together the total amount of the claim, could you state one to me? Forgetting the derivate of -- the stockholder's derivative action cases which I think you properly distinguished and which is involved in the preceding case which however was brought as a class action. Apart from that, can you give me any case in which there can be a proper aggregation or pooling of amount?
Gerrit H. Wormhoudt: I think a good example would be a trustee situation under trust indenture.
Abe Fortas: Well, that -- that action be brought by the trustee alone?
Gerrit H. Wormhoudt: Assuming that the trustee would somehow rather derelict in his duties with respect to the preservation of the trust property. I would think then that any beneficiary of the trust would have the right on behalf of all other members who are beneficiaries to attempt to enforce or employ --
Abe Fortas: That's either like derivative action or it's like this action, isn't it?
Gerrit H. Wormhoudt: Yes, there may be other categories where you have a fund involved where first the -- whether maybe undivided interest in the fund, I would suggest that is a possible certain category, something in the nature of quiet title suits.
Speaker: That is impossible (Inaudible).
Gerrit H. Wormhoudt: I think so, Your Honor. And there as I mention I don't think you have any problem of aggregation because you only really have a single claim, it doesn't affect many people but to claim single.
Speaker: Did you see anything in here -- instances would say that you cannot aggregate to all members of this particular possible (Inaudible)?
Gerrit H. Wormhoudt: No, I see nothing inherently inconsistent to that if were --
Byron R. White: Maybe some reasons why you think that should be termed, but (Inaudible)
Gerrit H. Wormhoudt: That's correct. I think we simply have a policy consideration here which derives from Congress in a prior body of decisions of this Court which is namely to ristrict access to the Lower Federal Courts to ease their case load. And for that reason, we have a rule of construction which says in so many words does not construe these rules to increase that case load. And the Tenth Circuit Court conceded that prior to the amendment of these rules, this case simply could not have been filed. The conclusion is that by virtue of the amendment now it can be. And I submit that consequently jurisdiction has been large because it's now present where it wasn't before. And as a result, we're going to have considerably more litigation in the federal courts of the most complicated kind. And the kind of litigation that can certainly properly be handled in the Federal Court and I beg your pardon, in State Courts and I think both of these cases present good instances of that. We have in this case a question of the legality of the municipal ordinance involving a franchise tax collected by a public utility which is subject to regulation by Kansas authorities. There are just simply no policy reasons apparent apart from the so-called desirability or workability of the rules which override I submit the congressional policy of easing the work load on our Lower Federal Courts. I think at least in my district, we can get a case disposed of in half the time in Federal Court, I beg your pardon again, in our State Courts. Thank you.
Potter Stewart: And did you, the guys say that your State Courts procedurally allow for class actions of this type?
Gerrit H. Wormhoudt: Yes in Kansas we have the former -- equivalent of the former Rule 23.
Potter Stewart: So-called spurious class action.
Gerrit H. Wormhoudt: No, the entire former Rule 23 which included --
Potter Stewart: You pretty much adopted the counterpart of the federal rules.
Gerrit H. Wormhoudt: That is correct.
Potter Stewart: And is haven't yet amended them as at least haven't amended them.
Gerrit H. Wormhoudt: Insofar as I know there is no consideration of being --
Potter Stewart: Of doing so.
Gerrit H. Wormhoudt: Amended as a present time. Thank you.
Earl Warren: Mr. Martin.
Robert Eden Martin: Mr. Chief Justice and may it please the Court. I think we have two platforms from which to look at the question before the Court. The first one being the proper effect and interpretation of amended Rule 23 and the second one being whether there is any substance to the argument here that the effect of the amended rule is to extend the jurisdiction of Federal Courts unlawfully. Now, most of the questions that if occurred or that had been asked from the bench in the preceding case and in this case really concerned the first question, the proper interpretation and application and practical effect of Rule 23 on class litigation. So, I want to address myself to that aspect of what we have before us first. I'm embarrassed to say that I have a somewhat different view of amended Rule 23 than seems to be the view by any of the three preceding counsel. I see Rule 23 as it's now amended as an attempt to straighten out and do away with some terrible problems that confronted us in the practical application of former Rule 23 and very briefly what I am referring to is this. Former Rule 23 did have its origin as one of the counsel stated in the old equity rules but when Rule 23 was promulgated, it appears from the history that Professor Moore undertook to categorize the circumstances under which you could have a class action and he came up with a three categories which were not resided in the rule by name but were described really in subdivisions (a) (1), (2) and (3) of true hybrid and spurious. Now he thought and I think the bar thought and you can find in the literature statements by writers to the effect that this was a clear rule and plain English and everybody could understand it. I think everyone thought that those categories are going to work well and they do work well when you're talking about property rights and they had some historical basis. If you were bringing a -- if two people were joined together to -- as plaintiffs to try title to quarter section of land, what any problem to understand that they could aggregate their claims, they were all going to be bound by the judgment, you really had one piece of litigation. And we have what we call in rem jurisdiction and all these things were familiar to lawyers and they understood them.
Speaker: And if it wasn't aggregation (Inaudible)?
Robert Eden Martin: Yes, sir. And it was really aggregation of plaintiffs and not aggregation of claims at all. Now, Professor Moore attempted to apply that the class actions and I think the history demonstrates that it works well when you're dealing with property or a fund but class actions very quickly became broader than that. There were all kinds of rights and all kinds of situations developed chiefly by modern commerce that demanded, cried out for adjudication by class action. And it isn't a question of increasing case, load as a question of decreasing and when we try to extend these categories beyond property rights, we got into trouble and we got in to bad trouble. Rule 23 left cases spread over our reports that simply couldn't be rationalized or harmonized in certain areas, one of them being the question of jurisdiction that we have before us both as to amount and as to diversity. Now, there was no problem about aggregation when you talked about a claim to try title where you have more than one party but when you got down to what Professor Moore termed and the committee termed a spurious class action. You have the literature which said this really isn't a class action at all. This is a permissive joinder device. Well then, you were face to face with this problem not only as to jurisdictional amount but as to whether or not intervenors had to show diversity. Another area that we have which was -- which develops some terrible law was in the effect of a judgment. As a matter of fact the burden of my argument will be that those two are bound up. If you are going to bind a class with the judgment then you have the amount in controversy is the effect of that judgment on the class and that's the value you have to look at. But in under old Rule 23, when we got down to the effect of the judgment, we developed the set of laws which said that in true class actions those really involved in property or something directly related to, all of the class was bound. In Hybrid class actions, they were bound but to a lesser extent and under different circumstances and frankly there were so many different decisions that I haven't been able to figure out when they're bound and when they're not in a hybrid class action. In a spurious class action, the law is clear that no one in the class is bound except those who intervene. But -- and that seems reasonable, somewhat reasonable until you carried another step. The practice developed of starting a spurious class action. The other members of the class who were aware of this anomaly which sit on the outside and able to wait until the case was adjudicated or almost adjudicated until it became clear that the plaintiff was going to win then they'd come in and intervene, say we want the benefits of the decree. But the problem was that it was a one way intervention. They could stay out and not be bound if the -- if the defendant won and they could come in and be bound if the plaintiff won. Further than that the courts quickly confronted themselves with this problem. Here is what we call a class action. The literature says, it really isn't a class action, it's a permissive joinder. One of the plaintiffs, one of the members of the class stays out for a while. As a matter of fact there was no requirement that he be given notice. He might not know that he was being represented in Court or not represented depending on how the Court viewed it but in any event he stayed out. He finally learned a bit or decided he would come in and he comes in and the defendant says well. This is a spurious class action. It isn't really a class action. You're claim is barred by the statute of limitations whereas the plaintiff, the original member of the class, his claim is not. Well now, there's many way to -- you can't reconcile these conflicting interests. There were other problems that crop up in trying to pigeonhole the class action. In effect what Professor Moore did to is and the advisory committee in the framing of the original rule was to lead us down the same path as the old common law pleaders. We were trying --
Potter Stewart: The federal -- the original federal rule to civil procedure in other rules provided for a joinder, joinder of parties and joinder of causes of actions --
Robert Eden Martin: Yes, sir.
Potter Stewart: Basically there was a very free joinder?
Robert Eden Martin: Yes, sir.
Potter Stewart: And still is, what would have been the -- if a so-called spurious class action is nothing more nor less than something that covers permissive joinder, what would have been the point of putting it in there along with the joinder rules?
Robert Eden Martin: Well, that's what one wonders. I don't -- personally I don't agree with the -- from the standpoint of personal philosophy, I don't agree that it was only a permissive joinder device but that became the law or at least everybody thought it was the law. I don't agree with that. I think it was intended to be something more and what I'm saying is that at the present time under amended Rule 23, it is something more and it should be the -- as I see it, the effect of amending Rule 23 wasn't really amendment but it was a complete redrafting. The effect of that has been to eliminate just exactly the problem that you mentioned. We -- I don think now we have any such thing as a spurious class action. I don't think we have any such thing as a hybrid class action. I think that now for the first time and as it should be, all class actions are true class actions. You --
Potter Stewart: Except you do have (b) (1), (b) (2), (b) (3)?
Robert Eden Martin: Yes, sir. But (b) (1), (b) (2), (b) (3) cannot be related to true hybrid or spurious either historically or in the context of the rule. What really has happened under amended Rule 23 and the answer to counsel's argument that the amended rule is going to vastly increase the case burden of the Federal Courts is the rule itself. Rule 23 has now amended or new Rule 23 as I will call it provides a very workable precise and careful description of what is and what is not a class action. Now there is a little different treatment in terms of procedure given to a class action in which the cohesive force of the class is a common question of law or fact in an interest -- the common interest in relief. As distinguished from that situation in which the cohesive force of the class is a joint interest in property or a fund. But it's a procedural difference and nothing more. It isn't the difference in substance and it ought not to be.
Byron R. White: But what if your gas users bring an action by himself? These are gas users here, aren't they?
Robert Eden Martin: Yes, sir.
Byron R. White: Could just one of the members of this group bring his own action if he wanted to?
Robert Eden Martin: He could in State Court and there might be one. We've stipulated that we don't know any and I don't know of any but I suspect that they are industrial users who would have $10,000.00 and could bring one in federal court but I don't know that.
Byron R. White: Let's assume that -- let's assume that two or three of them together brought their own action naming each other as a party in the Federal Court and the three of them together added up to $10,000.00. They didn't report to bring a class action, there are just three of us are suing permissive joinder case. I suppose its permissive joinder?
Robert Eden Martin: It would be, yes, sir.
Byron R. White: There's no aggregation there?
Robert Eden Martin: Absolutely not.
Byron R. White: And this is -- this is because of a statute that requires $10,000.00.
Robert Eden Martin: It is but the amount in controversy even though they might by permissive joinder style themselves as plaintiffs in the same lawsuit rather than separate number of cases.
Byron R. White: Yes.
Robert Eden Martin: Doesn't change the fact that amount in controversy truly is the individual claim of each one.
Byron R. White: But they say, well, yes. But we can add up together the $10,000.00.
Robert Eden Martin: That wouldn't make any difference.
Byron R. White: But you think that one of the men could say “Well, let's just -- two of you get out and all bring a class action.”
Robert Eden Martin: Well, Mr. Justice White, the two of them would have to get out but to take your example, one of them could say or all three of them could say we are not going to --
Byron R. White: We're just going to state this -- our cause under Rule 23.
Robert Eden Martin: We're going to state our cause under Rule 23 and we contend that this is in fact the class action. Now, if I may give you a long answer to that question.
Byron R. White: Well, if there were only three members of the class, there are only three members of the class that you -- the three could still stay and just say we are suing as a class action?
Robert Eden Martin: I think I see what you are getting at. If these were a different suit and there were three members of the class, in theory, you might argue that they could.
Byron R. White: You mean just by putting the Rule 23 label on it?
Robert Eden Martin: Well, no. Because the rule -- the court would not apply Rule 23 label because the --
Thurgood Marshall: You can as the larger numbered in three and the--
Robert Eden Martin: Yes, sir.
Thurgood Marshall: larger number you can't really ascertain.
Robert Eden Martin: The answer to your question is that it would be very rare circumstance where that can conceivably be a class action because one of the requirements is that the number of the class has to be so large that it can't effectively be brought before the Court.
Byron R. White: But in any event, the three of them could in your case you think where there are lots of gas users unidentifiable to raise in, they could bring a class action?
Robert Eden Martin: Well, yes, sir. In my case where there are 18,000 --
Byron R. White: Even though they could stay in the Federal Court themselves if they just name themselves as plaintiffs?
Robert Eden Martin: Yes, sir. And the reason for that is that if three or five or get together or one comes in and says this is a class action and I want not only to adjudicate my rights but the rights of the classes hold then the changed procedure is this. The Federal Court is then required to give notice to all of the identifiable members of the class and inform the members of the class that this action has been brought as a class action on their behalf who the plaintiffs are and that they will be bound by the judgment unless they come in and option themselves out that they have they right to come in and option themselves out but they also have the right to appear or not appear. In other words you must give a practical notice then he is required under the new rule to proceed as quickly as possible to determine whether this properly is a class action and their various factors he must consider. One of the things that he must determine is that the classes so numerous that class actions justify that the plaintiffs whether they will be one or three are in position fairly to represent -- present the interest of the class, then he must consider as additional factors under (b) (3) action that the -- the class action method is superior to any other available procedure for the adjudication of these claims. He must also determine if the cases to be maintained as a class action that the interest of the -- what the interest is of the individuals that are controlling the litigation, he must take into account any other suits that are pending or any right on the part of any individuals to separately litigate their claims and any difficulties in management of this class action. It gives him precise standards but broad discretionary powers. Now and he must determine that at the beginning of the case before he takes another step. Now, the burden of my argument really is that whether it's (b) (3) action as counsel says this one is and I agree. We pleaded it is a (b) (3) action but we could have pleaded it as a -- under one of the other situations. If the Court has made that determination, then it is a class action and if enough people come in and decide that they want to be optioned out, that of course should indicate to the court that it is properly a class action that there are reasons why individuals want to adjudicate their own claims if two or three out of 18,000 would come in and opt out as Professor Captain (ph) puts it, that would be alright.
Byron R. White: But if the three -- if the three people we are talking about awhile ago have individual claims when they name themselves as plaintiffs. I suppose they still have individual claims when they name themselves as plaintiffs but also purport to be bringing in class action and why isn't -- why aren't the -- and if their claims were individual claims, why aren't the claims of all of the unnamed members of the class also individual claims?
Robert Eden Martin: They are.
Byron R. White: They are individual claims but because of Rule 23, you say that they -- they can aggregate.
Robert Eden Martin: I say Mr. Justice White that they are individual claims until the Court says this is a proper class action. At that minute --
Byron R. White: And then knows --
Robert Eden Martin: The claims have --
Byron R. White: Then the three --
Robert Eden Martin: -- swallowed up --
Byron R. White: Then the three named plaintiffs claim -- their claims also become a --
Robert Eden Martin: Yes.
Byron R. White: -- non-individual claim.
Robert Eden Martin: Yes sir. And as proof of that as an example, they can't dismiss the case except with consent of the court and notice to all of the other members of the class. They lose control of their own litigation and they should.
Byron R. White: So they can get out themselves, they can't dismiss the case on behalf of other people take it out themselves.
Robert Eden Martin: I haven't had a chance to think that went through whether Mr. Justice White, a plaintiff, could come in and start the lawsuit and then option themselves out. I suppose he could if turned it over to someone else.
Byron R. White: He doesn't have to dismiss the lawsuit.
Robert Eden Martin: But he cannot dismiss the lawsuit and that's the answer to the jurisdictional question. Everyone there is bound and Justice Frankfurter in 1942 really --
Byron R. White: Well, so if the three people be bound if they just sued for themselves?
Robert Eden Martin: Yes they would but the other --
Byron R. White: All three of them would be bound by a judgment
Robert Eden Martin: Yes, sir.
Byron R. White: They just sued on their own behalf and yet you say no aggregation.
Robert Eden Martin: Well, this would be true, they would be bound but the defendant would not be bound as to the other members of the class Mr. Justice White and the other members of the class would not be bound by them.
Byron R. White: That's right. That's right, but when you do report to bring in the unnamed parties, do report to bring what you call a class action. You say that because they are bound, therefore it's one claim and therefore there is in effect aggregation.
Robert Eden Martin: Yes, sir.
Byron R. White: And I -- I'm just not sure that necessary follows from the fact from the consequence of binding that there is aggregation.
Robert Eden Martin: I'm not saying Mr. Justice White that that is the only -- that it necessarily follows from that. I'm not saying that that's the only argument in favor of aggregation. I am saying that that is one of the strong arguments and historically that has really been the effect here when the subject matter of the litigation is shown to have the value of more than $10,000.00, there is no reason why a Federal Court ought not to proceed. It's a question of the procedure by which you reach this ultimate objective. You see in the prior Rule 23, there was no way by which in a spurious class action for example, the Court could ever force that decree off on someone else. It just could not be done therefore it was not correct to say that the amount in controversy was the amount that that is the total value of the rights of the class because the rights of the class were not to be effective, only the rights of the actual parties litigant. Now --
Byron R. White: Well, certainly Rule 23 in the long run has to be in effect be consistent with the statutory limit of $10,000.00.
Robert Eden Martin: Yes, sir it does and it is --
Speaker: And the --
Robert Eden Martin: -- in my judgment sir.
Byron R. White: And yet the $10,000.00 limitation is then the amount has been changed but the requirement of that amount against the background of these older cases have been reenacted time and again.
Robert Eden Martin: Well, it has Mr. Justice White but this Court has answered that question in a companion matter which is the consideration of the amendment of Rule 19 in the Provident Bank & Trust Company versus Patterson, that decision came down in January and I think that the situation that Mr. Justice Harlan described there and the argument that he rejected is really the argument of the petitioner here and the respondent prior case. What they are really saying is that this old concept of aggregation in common property suits was alright but in other suits was wrong or not permissible that that establishes a common law which is inflexible, a substantive right and no matter how we change the rule, we can't get rid of this pigeonholes of true, hybrid, and spurious. That -- that's not really so and it ought not to be so. Those cases were somewhat similar to the cases that Mr. Justice Harlan said -- described as the 19th century joinder cases. That really is some of the same cases and they don't establish --
Abe Fortas: I beg your pardon, Mr. Martin, let's get back then to the language of 28 U.S.C. 1332, when the first paragraph of it referring to the $10,000.00 jurisdictional requirement refers to the matter in controversy that is to say the matter in controversy has to exceed $10,000.00, that's 1332 (a), is that right?
Robert Eden Martin: Yes, sir.
Abe Fortas: And I suppose your argument is that taking the amended Rule 23 (a) assuming that this case comes within 23 (a) then it follows at the amount in controversy is the amount to which all of the persons in the class would be entitled if they were successful.
Robert Eden Martin: Yes, sir.
Abe Fortas: And that is the manner in controversy and therefore you say it satisfies 1332 (a), is that right?
Robert Eden Martin: Yes, sir. That is what I say.
Abe Fortas: Now one of the problems if we go back to the source and get underneath the class of the ages of the statute, one of the problems comes in subsection (b) and in subsection (b) as a reference to the denial of cause to the plaintiff where he is finally judged where the plaintiff who files a case originally, the plaintiff who files the case originally and the Federal Courts has finally judged to be entitled or recover less than the sum of $10,000.00. Now, if that is to be taken as bearing upon the meaning of the term matter in controversy, then you got a real problem, haven't you?
Robert Eden Martin: Yes sir, if you would say Mr. Justice Fortas that subsection (b) really limits the general statement or the earlier proposition that the District Court have original jurisdiction when the amount in controversy is $10,000.00.
Abe Fortas: Question is whether it's a general amount in controversy, are the amount in controversy measured solely by the claim of the plaintiff who originally files a case in the Federal Court, that's right, isn't it?
Robert Eden Martin: That's really right. In subsection (b) that you've just read is the only thing in the rule or the statute that gives any hint that it is the claim of a plaintiff. The answer -- the best answer that I can give you and I have considered this, the best answer I can give you is that aggregation in some circumstances, the ones I described was allowable when that statute was passed.
Abe Fortas: Exactly, in other words, historically despite the language of subsection (b), aggregation has been permitted in certain instances --
Robert Eden Martin: Yes, sir.
Abe Fortas: Under the rules and your argument is that since 23 (a) eliminates the distinction between true spurious and hybrid class actions and since in your submission, all class actions under 23 (a) are now to be considered as true class actions, therefore the line of cases permitting aggregation in the case of true class actions should control here.
Robert Eden Martin: Your Honor has made my submission on the second point, that is exactly -- that is exactly what I intend to say and I think that should be the rule, I believe that is the rule. I want to fortify the proposition with the statement that originally, century ago, more than a century starting I think in 1843, we first begin to have these questions, this -- the circumstances where aggregation was allowed were really comparable in terms of commerce then and in terms of the lack of complexity of litigation then as compared to now. They were allowing aggregation where it should be allowed, where the matter in controversy was $10,000.00 or at that time $500.00 or more. All I'm saying is that procedures like suits of clothes ware out and no longer fit the necessities of commerce and human relations and that's what has happened with the old concept of true, hybrid, and spurious and that's what happened with Rule 23 originally, it wore up in 25 years. And I think that the present rule that we have now, the amended rule is splendid, will solve the problem and directs itself to the problem. There is no reason why to get back to one of Mr. Justice Marshall's question yesterday. If the Court adopts the view urged by the petitioner here, we are going to have a situation where the only people who can represent the class are those who have $10,000.00 or more. The other people, there might be another man who has $10,000.00 even, that's his claim, a stockholder and we are saying to him you can't come in, you can't start the action, you can't represent the class but to Mr. B who has $10,000.01, you can, the door of the courthouse is open to you. Well, the arbitrary limit is fine in private litigation. It must be made to limit litigation in Federal Courts but when in reality, when the man comes in to court, he presents and there is adjudicated not only his claim but a whole class of claims, it doesn't make any sense. It isn't logical and it isn't -- it doesn't afford what the procedure that is necessary. One further comment --
Thurgood Marshall: Oh, I assume that it just won't -- this investigation, people opt out and all, if he finds it is less than 10,000, you prove the case out preliminarily?
Robert Eden Martin: Yes, sir. I believe that's quite correct. One of the things that he would find out when he makes the determinations which must be made before the action can be maintained, one of the things of course he would find out is whether we are dealing with a small class action, a piece of petty litigation where really the class only --
Thurgood Marshall: That's the point that worries me, if you go on to matter in controversy and the matter in controversy is $100,000.00 but only $10,000.00 worth comes in and the rest opt out, we get back to the point that actual amount of controversy, the actual amount is being claimed, not the amount that's in controversy, that's my trouble.
Robert Eden Martin: I believe the answer to your question Mr. Justice Marshall is that if you have that situation, a possible $100,000.00 class, the action started by someone who has a smaller claim of 10,000 and all of the members of the class or sufficient number of members of the class to bring the claims down below 10,000 opt out, then I think the Court has lost jurisdiction, the Court should dismiss the case and there for of many reasons, one of them being that --
Thurgood Marshall: And that's the trouble, what is the amount in controversy? The amount that the corporation has or the amount that people claim?
Robert Eden Martin: The amount in controversy Mr. Justice Marshall is really what Mr. Justice Frankfurter said it was in 1942. He said that in diversity actions and he wasn't talking about class actions but this is what I -- this is my argument. He said that in diversity actions, the amount in controversy is measured not by the monetary result of determining the principle involved but by the pecuniary consequences to those involved in the litigation. Now, to answer your question, the pecuniary consequences to those involved in the litigation in the class action ones it's determined that it is a class action consists of everybody whose bound by it, the defendant as --
Thurgood Marshall: At least your claim is not worth than the average diversity claims which claims a $100,000.00 and then 2 years later settled it to 500.
Robert Eden Martin: In my claim I think Your Honors are even better than that and it should be. Thank you.
Potter Stewart: Mr. Martin, excuse me, we've been talking about the jurisdictional amount ingredient of federal diversity jurisdiction, how about the diversity ingredient, the diversity of citizenship ingredient of diversity jurisdiction. What if some members of the class have the same citizens of the same status, the defendant and they don't opt out, does that defeat diversity jurisdiction?
Robert Eden Martin: No, sir. In my view it does not affect diversity jurisdiction and of course this was one of the anomalies under old Rule 23, we were saying spurious class actions were not really class actions and yet we were allowing people to come in who couldn't show diversity and we were in hybrid actions, we were binding people who had no diversity, they were bound and they couldn't litigate it.
Thurgood Marshall: So--
Robert Eden Martin: It can bring the action and they couldn't really litigate it.
Potter Stewart: And what do you say the situation is now under new --
Robert Eden Martin: I say the situation now is that if the original plaintiffs show diversity of citizenship, then anyone who doesn't opt out can't benefit himself from the decree and is bound by it regardless of his citizenship.
Potter Stewart: And the existence of those people don't defeat diversity in your submission?
Robert Eden Martin: No, sir. In my view it does not and it really didn't under old Rule 23.
Potter Stewart: It doesn't in their decisions to that effect, are they?
Robert Eden Martin: Yes, sir.
Earl Warren: Thank you.